FILED: MONROE COUNTY CLERK 03/02/2021 03:04 PM                                           INDEX NO. E2021001794
NYSCEF DOC. NO. 1 Case 6:21-cv-06482-FPG Document 1-2 Filed 07/15/21 Page 1 of 7NYSCEF: 03/02/2021
                                                                     RECEIVED
              MONROE COUNTY CLERK’S OFFICE                    THIS IS NOT A BILL. THIS IS YOUR RECEIPT.


                                                       Receipt # 2643900

                                                       Book    Page CIVIL

   Return To:                                          No. Pages: 7
   KYLE PHILIP RITER
   400 Meridian Centre, Suite 320                      Instrument: EFILING INDEX NUMBER
   Rochester, NY 14618
                                                       Control #:         202103021252
                                                       Index #:           E2021001794

                                                       Date: 03/02/2021

    MUSSLER, LAUREN                                    Time: 3:39:57 PM




    SPEEDWAY LLC




   State Fee Index Number                    $165.00
   County Fee Index Number                    $26.00
   State Fee Cultural Education               $14.25
   State Fee Records                           $4.75   Employee: RR
   Management

   Total Fees Paid:                          $210.00




   State of New York

   MONROE COUNTY CLERK’S OFFICE
   WARNING – THIS SHEET CONSTITUTES THE CLERKS
   ENDORSEMENT, REQUIRED BY SECTION 317-a(5) &
   SECTION 319 OF THE REAL PROPERTY LAW OF THE
   STATE OF NEW YORK. DO NOT DETACH OR REMOVE.

                          JAMIE ROMEO

                      MONROE COUNTY CLERK




                                                  1 of 7
 202103021252                       G3/G2/202 i 03:39:57 PM                                                                                                                    CI 202103021252
                                                                                                                                                                                  INDEX NO.               E2021001794
FILED:        MONROE COUNTY CLERK 03/02/2021           03:04 PM
NYSCEF DOC. NO. 1 Case 6:21-cv-06482-FPG Document 1-2 Filed 07/15/21 Page 2 of 7NYSCEF: 03/02/2021
                                                                     RECEIVED




             STATE            OF NEW                 YORK
             SUPREME                    COURT                                 COUNTY                 OF MONROE




             LAUREN                 MUSSLER,


                                                                              Plaintiff,
                                                                                                                                            SUMMONS
                           v.

                                                                                                                                            Index           No.:     E2021001794
             SPEEDWAY                         LLC,


                                                                              Defendant.




             TO THE                 ABOVE-NAMED                               DEFENDANT:


                           YOU            ARE           HEREBY                 SUMMONED                       to answer            the      complaint               in this      action     and     to


              serve      a copy          of     your      answer,            or,    if the     complaint             is not    served              with      this    summons,             to serve


              a notice         of   appearance,                  on    the     plaintiff's            attorneys         within           20    days         after     the      service      of    this



              summons,              exclusive             of     the    day         of     service      (or    within         30    days            after      service         is complete           if


              this    summons                 is not     personally                delivered         to you       within      the        State        of New          York);       and      in case


              of your         failure         to appear           or answer,               judgment           will     be taken            against           you     by     default.


                           Plaintiff            designates              Monroe             County        as the       place        of     trial.


                           The          basis      of    venue         is the        county          where     the      incident           complained                of     occurred.


                           The          incident         complained                  of occurred             on premises                located           at 3055         Monroe          Avenue,


              Town       of     Pittsford,              County         of     Monroe,           State        of New        York.


              DATED:                           March        2, 2021
                                               Rochester,              New         York




                                                                                                 2 of 7
 202103021252                       03102/202 i 03:39:57 PM                                                             CI 202103021252
                                                                                                                           INDEX NO.      E2021001794
FILED:        MONROE COUNTY CLERK 03/02/2021           03:04 PM
NYSCEF DOC. NO. 1 Case 6:21-cv-06482-FPG Document 1-2 Filed 07/15/21 Page 3 of 7NYSCEF: 03/02/2021
                                                                     RECEIVED




                                                                           SEGAR          & SCIORTINO                          PLLC
                                                                           Kyle      P. Riter,         Esq.,      of   Counsel

                                                                           Attorney(s)           for     Plaintiff
                                                                           Office      and     Post       Office        Address:
                                                                           400      Meridian           Centre,         Suite   320

                                                                           Rochester,          New        York         14618
                                                                           Telephone           No.:       (585)        475-1100




              TO:   Speedway       LLC
                    (c/o   New   York    State   Secretary   of   State)




                                                              3 of 7
 202103021252                       03102/202 i 03:39:57 PM                                                                                                                   CI 202103ü21252
                                                                                                                                                                                 INDEX NO.                E2021001794
FILED:        MONROE COUNTY CLERK 03/02/2021           03:04 PM
NYSCEF DOC. NO. 1 Case 6:21-cv-06482-FPG Document 1-2 Filed 07/15/21 Page 4 of 7NYSCEF: 03/02/2021
                                                                     RECEIVED




              STATE           OF NEW                  YORK
             SUPREME                    COURT                                COUNTY                 OF MONROE




             LAUREN                    MUSSLER,


                                                                             Plaintiff,
                                                                                                                                              VERIFIED                 COMPLAINT
                             v.

                                                                                                                                              Index        No.:      E2021001794
             SPEEDWAY                          LLC,


                                                                             Defendant.




                             Plaintiff           Lauren          Mussler,           by       her    attorneys               Segar         &    Sciortino            PLLC,      as and      for        a


             verified         complaint                against        the    defendant              alleges        the       following:


                             1.                Upon        information                    and      belief       and          at     all       times        hereinafter          mentioned,


             defendant             was         a foreign         limited         liability         company             formed             and     organized            under     the    laws     of


             the     State        of    Delaware           and        authorized             to do       business            in New            York        State.


                             2.                Upon        information                    and      belief       and          at     all       times        hereinafter          mentioned,


              defendant's                principal         place        of     business            was       located          at 500          Speedway               Drive,     Enon,      Ohio


             45323.


                             3.                Upon        information                    and      belief       and          at     all       times        hereinafter          mentioned,


              defendant                owned          commercial             premises              located         at 3055           Monroe             Avenue,          Rochester,        New


              York       14618.


                             4.                Upon        information               and        belief       and       at    all    times         hereinafter            mentioned,            said


              premises            were         operated          by    the    defendant             as a Speedway                    gas      station       and      convenience          store.




                                                                                                   4 of 7
 202103021252                       03/02/2021 03:39:57 PM                                                                                                                                            CI 202103021252
                                                                                                                                                                                                          INDEX NO.                    E2021001794
FILED:        MONROE COUNTY CLERK 03/02/2021          03:04 PM
NYSCEF DOC. NO. 1 Case 6:21-cv-06482-FPG Document 1-2 Filed 07/15/21 Page 5 of 7NYSCEF: 03/02/2021
                                                                     RECEIVED




                              5.                Upon            information                        and         belief           and           at     all     times              hereinafter                   mentioned,


             defendant                was         responsible                      for      maintaining                      the      aforementioned                          premises                 including                 the


              exterior          areas        of       said      premises,                   including                 but      not       limited            to      all     parking            lots       and         parking


              areas.


                              6.                On       or         about           December                    24,          2018          at      approximately                        6:35         p.m.,           plaintiff


              Lauren          Mussler,                while          lawfully                   upon          the     subject            premises                and        while           ambulating                  within


              such       a parking              lot     area        was          caused            to trip          and       fall.


                              7.                Plaintiff's               trip       and         fall    was          caused            by      a hazardous                   and       defective              condition,

                                                                                                                                                                          "pothole"
              namely           broken,                loose         and/or               deteriorated                 concrete                forming               a                             surrounding                    the


              area       where         her      car      was         parked.


                              8.                As       a consequence                             of     the        aforementioned                          trip         and       fall,         plaintiff            Lauren


              Mussler              sustained            injuries             including                  but     not       limited            to her         head          and      right       arm.


                              9.                Plaintiff's                 fall         and        resultant                injuries              were          caused            by       the       negligence                  of


              defendant               in    failing           to,        among             other         things,             reasonably                   maintain              said        parking            lot     area       as


              well       as identify              and     remediate                      said     condition               within             a reasonable                  time        after       defendant              knew


              or     should          have       known               of    its      existence.


                              10.               By      reason            of       the      foregoing,                plaintiff              was       rendered               disabled             and        was       caused


              to sustain             injuries          which             may         be permanent                      in nature,               was        disabled             from         working,                resulting


              in loss         of income,                was         compelled                   to undergo                   medical               care     and         may       require           further           medical



              care,       and        has      suffered               and         continues                to        suffer         pain,           restriction              and        permanency                     and        has


              sustained              damages             and         is entitled                 to collect             same          against              the    defendants.




                                                                                                               5 of 7
 202103021252                       G3/02/2021 03:39:57 PM                                                                                                           CI 202103021252
                                                                                                                                                                        INDEX NO.               E2021001794
FILED:        MONROE COUNTY CLERK 03/02/2021          03:04 PM
NYSCEF DOC. NO. 1 Case 6:21-cv-06482-FPG Document 1-2 Filed 07/15/21 Page 6 of 7NYSCEF: 03/02/2021
                                                                     RECEIVED




                              11.    By      reason         of     the   foregoing,           plaintiff         has      been         damaged                 in     excess        of     the


             jurisdictional         limits     of     all        lower       courts     in    which          this      action        may           otherwise               have         been


             brought.



                          WHEREFORE,                    plaintiff            demands         judgment               against         the     defendant                together           with



             costs,     disbursements           and     such         other      and    further      relief          as the      court       deems           just       and     proper.


             DATED:                  March       2, 2021




                                                                                                              SEDAl               & SCIORTINO                              PLLC
                                                                                                              Kyle       P. Riter,              Esq.,      of      Counsel

                                                                                                              Attorney(s)                 for     Plaintiff
                                                                                                              Office          and       Post       Office           Address:
                                                                                                              400       Meridian                Centre,            Suite     320

                                                                                                              Rochester,                New        York            14618
                                                                                                              Telephone                 No.:       (585)           475-1100




                                                                                      6 of 7
 202 i G3021252                     03102/202 i 03:39:57 PM                                                                                             CI 202163ü21252
                                                                                                                                                           INDEX NO.               E2021001794
FILED:        MONROE COUNTY CLERK 03/02/2021           03:04 PM
NYSCEF DOC. NO. 1 Case 6:21-cv-06482-FPG Document 1-2 Filed 07/15/21 Page 7 of 7NYSCEF: 03/02/2021
                                                                     RECEIVED




                                                                                    VERIFICATION


              STATE           OF NEW            YORK              )
              COUNTY                 OF MONROE                    )    ss:


                            Lauren         Mussler,           being          duly   sworn,       deposes      and     says,    that   deponent          is the   plaintiff
              in    the     within        action;          that       deponent           has    read    the   foregoing         Complaint,         and      knows            the
              contents         thereof,        that    the        same         is true     to   deponent's          own    knowledge,          except       as to     those
              matters        therein       stated      to     be alleged            on    information         and    belief,    and     that   as to     those    matters
              deponent          believes        to be true.




                                                                                                                          ÛLLA12L                                AA      Ay
                                                                                                               LAUREN             MUSSLER


              Swom          to before         me this
               2"
                      day     of     March,         2021




              NO          ARY        PUBLIC



                                   KYLE    R RITER
               Notary    Public,    State of New York
                  Qualified     in Monroe    County
            My Commission         Expires  March        102.4
                                                    14,




                                                                                           7 of 7
